DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 17-18, 21-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbes et al. (US 8840166, hereinafter ‘Derbes’) in view of Al-Hasan (US 9610903).
Derbes discloses a transport component capable of use in placing a bicycle in a vehicle, said transport component comprising: a member (10) that is sized and configured to underlie one or more of the surface-contacting parts of a fully assembled bicycle when a bicycle is laid on its side, wherein said member is free from attachment to a vehicle (see Fig. 7; col. 7, ll. 44-64), at least a portion of which member is substantially rigid (col. 4, ll. 50-51), said member having a first side, wherein at least part of the first side is capable of at least indirectly contacting a part of a bicycle that would otherwise contact the inside surface of a vehicle when a bicycle is laid on its side (top side see Fig. 6), and a second side for placing onto the inside surface of a vehicle (bottom side), wherein said second side comprises a substantially rigid contact surface with a lower coefficient of friction for sliding than the bicycle would have without said transport component (flat material surface inherently has lower coefficient of friction than a metal bicycle pedal digging into the carpet of a vehicle cargo area); except does not expressly disclose the particular thickness of the material or the at least one fastener as claimed.
However, Al-Hasan teaches providing a cargo mat with at least one fastener (125) having at least one proximal portion joined to the mat and at least one distal portion capable of temporarily joining a part of a bicycle to said mat (see Fig. 3) as claimed.  
  At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the strap members taught by Al-Hasan to the cargo mat taught by Derbes, in order to secure items placed on the cargo mat as taught by Al-Hasan (col. 2, ll. 58 – col. 3, ll. 2).
Finally, it is noted that neither reference discloses specific dimensions, as many references do not, due to the well-known ability of those of ordinary skill in the art to modify the dimensions of a carrying device with fit specific articles sizes, or have specific weights/thicknesses to provide specific strengths, etc. 
It would have been an obvious matter of design choice to construct the member having a thickness of less than or equal to 0.4 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the member having a thickness of less than or equal to 0.4 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Derbes as modified above which is capable of being used in the intended manner, i.e., to secure a bicycle. There is no structure in Derbes as modified above that would prohibit such functional intended use (see MPEP 2111).
Derbes as modified above further results in a device wherein said at least one fastener comprises a first wheel fastener for fastening the front wheel to the member and a second wheel fastener for fastening the rear wheel to the member (when viewed in combination; see Al-Hasan Fig. 3; 125 each end); the entire member is substantially rigid (Derbes col. 4, ll. 50-51); the entire member is a substantially planar piece of material (Derbes Fig. 1); the fastener is directly attached to the member (when viewed in combination; Derbes teaches attachment points 32, 37); the member is a substantially planar piece of material, and at least part of the first side of said member is capable of directly contacting a part of a bicycle that would otherwise contact the inside surface of a vehicle when a bicycle is laid on its side (functional recitation; see Derbes Fig. 6 for example); the bicycle transport component of claim 1 which consists of said member and said fastener (when viewed in combination).
	Derbes as modified above further results in a device the size and configuration being such that one or more portions of said bicycle extend beyond the periphery of said member when a fully assembled bicycle is laid on its side on said member (functional/intended use limitation; dependent entirely on size of bicycle and location of mounting on said member).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbes et al. (US 8840166, hereinafter ‘Derbes’) in view of Al-Hasan (US 9610903) as applied to claim 1 above, and further in view of Marcum (US 2018/0272913).
Derbes as modified above discloses all limitations of the claim(s) as detailed above and further including the member has a periphery (see Derbes Fig. 1) except does not expressly disclose said member is bent to form a wall around at least a portion of its periphery or the raised runners.  
However, Marcum teaches a similar device wherein said member is bent to form a wall around at least a portion of its periphery (240) as well as raised runners (200) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the perimeter rails taught by Marcum to the cargo mat taught by Derbes as modified above, in order to help contain fluids and materials from moving off the mat as taught by Marcum (para 0021).
Further, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the raised runenrs taught by Marcum to the cargo mat taught by Derbes as modified above, in order to support the flat mat surface as taught by Marcum.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbes et al. (US 8840166, hereinafter ‘Derbes’) in view of Al-Hasan (US 9610903) as applied to claim 1 above, and further in view of Calabresse Muzzi (US 2012/0098232).
Derbes as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the fully assembled bicycle as claimed.
However, Calabresse Muzzi teaches a fully assembled bicycle (Fig. 2).
All of the component parts are known in Calabresse Muzzi and Derbes as modified above.  The only difference is the combination of all the known elements into a single device by placing the fully assembeld taught by Calabresse Muzzi onto the cago mat assembly taught by Derbes as modified above.
Thus, it would have been obvious to one having ordinary skill in the art to place the bicycle taught by Calabresse Muzzi on the cargo mat assembly taught by Derbes as modified above, since the bicycle in no way affects the other functions of the cargo mat assembly and the bicycle can be used in combination with a cargo mat assembly to achieve the predictable results of storing the bicycle on an easily movable cargo mat as taught by Derbes as modified above.
When viewed in combination, Derbes as modified above results in a device wherein said member is sized and configured so that when said fully assembled bicycle is laid on its side and placed adjacent to the first side of said member and said at least one fastener temporarily joins a part of said bicycle to said bicycle transport component, one or more portions of said bicycle extend beyond the periphery of said member (functional/intended use limitation; dependent entirely on size of bicycle and location of mounting on said member).

Response to Arguments
Applicant’s arguments, see the response, filed 7/29/2022, with respect to the rejection(s) of claim(s) 1, 12, and 17-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Derbes and Al-Hasan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 8, 2022